Citation Nr: 1704696	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  07-37 185	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, claimed as melanoma, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issues on appeal were denied by the Board in a December 2013 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veteran's Claims, and the Board decision was vacated with regard to the issues on appeal, following a March 2015 Memorandum Decision by the Court.  The Court vacated the Board's December 2013 decision and remanded the matters so that the Board could provide additional development.


FINDING OF FACT

On March 16, 2015, prior to the promulgation of a decision in the appeals, the Board received notification from the appellant that a withdrawal of the appeals was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2016).  The appellant has withdrawn these appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeals are dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


